Action for fraud, based on the execution of a release by the plaintiff upon the payment of a sum of money to her by the defendant. Order denying defendant’s motion to dismiss the amended complaint reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The alleged misrepresentations upon which the plaintiff says she relied are predicated upon the doing of acts beyond the scope of the authority of the officials who, plaintiff claims, made them. (McDonald v. Mayor, 68 N. Y. 23, 27; Village of Fort Edward v. Fish, 156 id. 363, 371.) The acts contemplated to be performed as part of the alleged arrangement which, it is claimed, fraudulently induced the plaintiff to act were illegal, especially so much thereof as concerned the fixing of future assessments or taxes on a basis that would absorb the difference between plaintiff’s alleged claim and the cash settlement therefor, which illegality could not be cured by any claim of subsequent ratification. (Smith v. City of Newburgh, 77 N. Y. 130, 136; Keane v. City of New York, 88 App. Div. 542.) Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.